            Case 1:20-cr-00109-JD Document 1 Filed 09/30/20 Page 1 of 6




                                                                                  i.'i
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA
                                                                              2020 S£P 30 P l»: 21
                                                           No. l:20-cr-
                V.

                                                           Wire Fraud
JOHN L. ALLEN,                                            (18U.S.C. § 1343)
                                                          (Count I)

                     Defendant.                           Money Laundering
                                                          (18U.S.C. § 1957)
                                                          (Count 2)

                                                          Notice of Forfeiture
                                                          (I8U.S.C. §§ 981(a)(1)(C)
                                                          & 982(a)& 28 U.S.C. § 2461(c))


                                        INFORMATION


THE UNITED STATES ATTORNEY CHARGES:


                                         COUNT ONE


                               [18 U.S.C. § 1343- Wire Fraud]

                                          Introduction

At all times relevant to Count One of this Information:

       1.      JOHN L. ALLEN was an attorney who practiced law in New Hampshire,

Massachusetts, and Illinois from 1985 through in or around October 2019.

       2.      In 2009, ALLEN partnered with another attorney to form the law firm of Allen-

Fuller PA in Manchester, New Hampshire. In or about 2015, ALLEN's partner left the firm.

From that point on, Allen-Fuller PA consisted of ALLEN and his legal assistant.
             Case 1:20-cr-00109-JD Document 1 Filed 09/30/20 Page 2 of 6




        3.      In his law practice, ALLEN provided legal services related to, among other

things, debt restructuring, commercial real estate acquisition and development, and secured

lending transactions.

        4.      NBT Bank was a financial institution that affected interstate commerce. Any

wire transfer offunds to, from, or between NBT accounts were sent through servers in the State

of New York. Checks deposited at NBT branches were scanned and wired through servers in

the states of Georgia and California.

        5.      ALLEN maintained and controlled several bank accounts at NBT Bank. The


accounts included two trust accounts, specifically Interest on Lawyer Trust Accounts("lOLTA"),

and a business account.


        6.      An lOLTA is an interest bearing account into which an attomey can deposit client

funds to be held in trust for future use. Each state regulates their own lOLTA program. As an

attomey licensed to practice in New Hampshire and who handled clients' funds, ALLEN was

required to create or maintain an lOLTA account and to comply with recordkeeping requirements

and other safeguards to protect client funds in the account.

        7.      ALLEN controlled two lOLTAs: one in the name of"Allen-Fuller PA,New

Hampshire Bar Association -lOLTA" with an account number ending in 0196(the "Allen-

Fuller lOLTA"),and another in the name of"John L. Allen PC,New Hampshire Bar

Foundation -lOLTA" with an account number ending in 4834(the "John Allen lOLTA").

        8.      ALLEN also controlled a bank account at NBT Bank in the name of"John L.

Allen PC" with an account number ending in 0506 (the "-0506 Account"). ALLEN opened the

-0506 Account as a business account, but he used the account to pay both business and personal
            Case 1:20-cr-00109-JD Document 1 Filed 09/30/20 Page 3 of 6




expenses. For example, ALLEN used the -0506 Account to fund vacations (including travel,

hotels and resorts), pay residential rent and utilities, pay personal credit cards, and make

personal loan payments.

       9.       Client 1, Client 2, Client 4, Client 4, and Client 5 (the "client victims") were

clients of ALLEN. They hired ALLEN to provide legal services and to hold money in ALLEN'S

lOLTA for specific purposes related to the services ALLEN was to perform.

                                             The Scheme


       10.      Beginning at an unknown date but at least from in or about January 2014 through

in or about October 2019, ALLEN knowingly and willfully devised and intended to devise a

scheme to defraud the client victims, and to obtain money and property from the client victims

by means of materially false and fraudulent pretenses, representations, and promises.

       11.      Between in or about January 2014 through in or about October 2019,the client

victims gave ALLEN more than $2.4 million to be held in escrow for specific purposes,

including private lending, real estate transactions, and other specific business deals. ALLEN

then transferred those funds between his lOLTAs and, without authority to do so, into another

bank account he controlled and spent the funds on his own personal and unrelated business

expenses. All the while, he misled the client victims by representing that the funds were safely

held in one of his lOLTAs or being used as his clients intended.

       12.     For example, ALLEN caused Client 1 to invest more than $1.5 million in

fraudulent promissory notes. ALLEN told Client 1 that his money would be deposited into an

escrow account and disbursed with Client 1's approval. In reality, ALLEN created the fake

promissory notes using other persons' real identities and spent Client I's money on his own
            Case 1:20-cr-00109-JD Document 1 Filed 09/30/20 Page 4 of 6




personal and unrelated business expenses.

       13.       Likewise, the other client victims gave ALLEN money to be held in escrow to be

used specific real estate and other business transactions. ALLEN did not use the money for

those transactions. Instead, he kept their money and spent it on personal and unrelated business

expenses


       14.       In furtherance ofthe scheme and for the purpose ofexecuting the scheme,

ALLEN sent the victim clients emails and caused their funds to be wired between his various


accounts.


       15.       To hide the sources ofthe funds he stole from his clients and used for


unauthorized purposes, ALLEN comingled fraud proceeds and legitimate funds, made many

transfers back and forth between accounts, and spent the funds in those accounts on unrelated

business and personal expenses.

                                 Wire in Furtherance ofthe Scheme


       16.       On or about January 13,2019, in the District of New Hampshire and elsewhere,

the defendant,

                                         JOHN L. ALLEN,

for the purpose of executing the scheme described above, and attempting to do so, caused to be

transmitted by means of wire communication in interstate commerce writings, signs, and signals,

namely, an email message from ALLEN in New Hampshire to Client 1 in Florida, falsely listing

the outstanding balances ofthe fraudulent promissory notes and soliciting Client 1 to invest in

additional fraudulent loans.


       All in violation of Title 18, United States Code, Section 1343.
         Case 1:20-cr-00109-JD Document 1 Filed 09/30/20 Page 5 of 6




                                         COUNT TWO


                           [18 U.S.C. § 1957- Money Laundering]

       17.     The United States Attorney re-alleges paragraphs 1 through 15.

       18.    On or about July 29,2019, in the District of New Hampshire and elsewhere, the

defendant,

                                       JOHN L. ALLEN,

did knowingly engage in monetary transactions in criminally derived property of a value greater

than $10,000 that was derived from specified unlawful activity, namely, the wire fraud scheme

alleged in Count One of this Information, in that the defendant caused $11,921.31 in criminally

derived funds to be wired from the -0506 Account at NTB Bank to the Mandarin Oriental hotel,

a luxury hotel in Miami, Florida.

       All in violation of Title 18, United States Code, Sections 1957.
          Case 1:20-cr-00109-JD Document 1 Filed 09/30/20 Page 6 of 6




                   NOTICE OF CRIMINAL FORFEITURE PURSUANT TO
           18 U.S.C. $98UAyi1('cL 28 U.S.C. § 246Uc). AND 18 U.S.C. $ 982fayn


       The allegations of Count One and Two of this Information are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. §

981(a)(1)(C), 28 U.S.C. § 2461(c), and 18 U.S.C. § 982(a)(1). Upon conviction of the offense set

forth in Count One of this Indictment, the defendant, JOHN L. ALLEN,shall forfeit to the United

States, pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and 18 U.S.C. § 982(a)(1), any

property, real or personal, which constitutes or is derived from proceeds traceable to the offense.


       (All in accordance to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), 18 U.S.C. §
982(a)(1), and Rule 32.2(a), Federal Rules of Criminal Procedure.)



Date: September 29, 2020

                                                     SCOTT W.^URRAY
                                                     United^tat« Attorned




                                                     Matthew T. Hunter
                                                     Assistant United States Attorney
